DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/26/20 has been considered.

Response to Amendment
1. The amendment filed 8/26/20 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Johnson on 3/12/21.

The application has been amended as follows: 
1.	(Currently Amended) A processor-implemented method for dynamically determining dwell times for eye gaze processing, comprising:
	receiving a layout of a user interface, wherein the layout of the user interface comprises a first UI element and a second UI element, wherein the first UI element and the second UI element are distinct; 
setting a first threshold dwell time for the first UI element;
	receiving a first eye gaze, wherein the first eye gaze comprises a first eye gaze location falling in a first area that corresponds to the first UI element in the layout of the user interface;
determining a first dwell time of the first eye gaze at the first UI element;
determining that the first eye gaze is a first input to the first UI element based, at least in part, on the first dwell time exceeding the first threshold dwell time; 
	based, at least in part, on the determining that the first eye gaze is the first input, automatically setting a second threshold dwell time for a second UI element in the layout of the user interface; 
receiving a second eye gaze, wherein the second eye gaze comprises a second eye gaze location falling in a second area that corresponds to the second UI element in the layout of the user interface; 
determining a second dwell time of the second eye gaze at the second UI element; 
determining that the second eye gaze is a second input to the second UI element based, at least in part, on the second dwell time exceeding the second threshold dwell time; and 
processing the second input based on the determination that the second eye-gaze is a second input. 

2. (Previously Presented) The processor-implemented method of claim 1, wherein the layout of the user interface comprises a virtual keyboard, and wherein the at least one of the first UI element or the second UI element is a virtual key.

3. (Original) The processor-implemented method of claim 2, wherein the virtual key represents a character.



5. (Previously Presented) The processor-implemented method of claim 1, wherein the layout of the user interface comprises a title bar, and wherein the at least one of the first UI element or the second UI element is a control button.

6. (Original) The processor-implemented method of claim 5, wherein the control button is one of a close button, a minimize button, and a zoom button.
7. (Canceled)  

8. (Canceled)

9. (Previously Presented) The processor-implemented method of claim 1, wherein determining a first dwell time comprises: evaluating a critical weight of the first UI element.

10. (Previously Presented) The processor-implemented method of claim 9, wherein evaluating the critical weight further comprises determining a level of consequence of selecting the first UI element.

11. (Original) The processor-implemented method of claim 9, wherein evaluating the critical weight further comprises predicting at least one character to be selected.



13. (Original) The processor-implemented method of claim 1, wherein the first dwell time is longer than the second dwell time.

14. (Original) The processor-implemented method of claim 1, wherein the second dwell time is longer than the first dwell time.

15. (Original) The processor-implemented method of claim 1, wherein the first dwell time equals the second dwell time.

16. (Canceled)

17.	(Currently Amended) A computing device, comprising:
	at least one processing unit; and
	at least one memory storing processor-executable instructions that when executed by the at least one processing unit cause the computing device to: 
	receive a layout of a user interface, wherein the layout of the user interface comprises a first UI element and a second UI element;
	set a first threshold dwell time for the first UI element;
	receive a first eye gaze, wherein the first eye gaze comprises a first eye gaze location falling in a first area that corresponds to the first UI element in the layout of the user interface; 
determine a first dwell time of the first eye gaze at the first UI element;

	automatically set a second threshold dwell time for a second UI element in the layout of the user interface, the second threshold dwell time being based, at least in part, on a property of the first UI element and a property of the second UI element; 
receive a second eye gaze, the second eye gaze comprising a second eye gaze location in a second area that corresponds to the second UI element; 
determine a second dwell time of the second eye gaze at the second UI element; 
determine that the second eye gaze is a second input to the second UI element based, at least in part, on the second dwell time exceeding the second threshold dwell time; and
processing the second input based on the determination that the second eye-gaze is a second input. 

18. (Previously Presented) The computing device of claim 17, wherein the layout of the user interface comprises a virtual keyboard, and wherein at least one of the first UI element or the second UI element is a virtual key.

19. (Previously Presented) The computing device of claim 17, wherein the layout of the user interface comprises a title bar, and wherein at least one of the first UI element or the second UI element is a control button.

20.	(Currently Amended) A method, comprising:
receiving a layout of a user interface, wherein the layout of the user interface comprises a first UI element and a second UI element; 

receiving a first eye gaze, wherein the first eye gaze comprises a first eye gaze location falling in a first area that corresponds to the first UI element;
determining a first dwell time of the first eye gaze at the first UI element;
determining that the first eye gaze is a first input to the first UI element based, at least in part, on the first threshold dwell time and the first dwell time; 
automatically setting a second threshold dwell time for a second UI element in the layout of the user interface, wherein the second threshold dwell time is based, at least in part, on a property associated with the first UI element and a property associated with the second UI element; [[and]]
receiving a second eye gaze, wherein the second eye gaze comprises a second eye gaze location falling in a second area that corresponds to the second UI element in the layout of the user interface; 
determining a second dwell time of the second eye gaze at the second UI element;  
determining that the second eye gaze is a second input to the second UI element based, at least in part, on the second dwell time exceeding the second threshold dwell time; and 
processing the second input based on the determination that the second eye-gaze is a second input. 

21. (Canceled)

22. (Canceled)
23. (Canceled)



Reasons for Allowance
Claims 1-6, 9-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not disclose: 
“based, at least in part, on the determining that the first eye gaze is the first input, automatically setting a second threshold dwell time for a second UI element in the layout of the user interface…”, “receiving a second eye gaze…” and “determining that the second eye gaze is a second input to the second UI element based, at least in part, on the second dwell time exceeding the second threshold dwell time”, wherein the first UI element and second UI element are comprised within a single layout. In addition, it would not have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention in view of the prior art of record. 
The Majaranta reference and Spakov reference, as cited within the IDS, both discloses a user adjusting and setting dwell time thresholds based on their previous experience of typing. A user setting the dwell time would not be automatic.
Regarding previously cited Maltz, the reference discloses a system determining a threshold time (Maltz, para [0057]) but does not disclose setting a threshold time for a first threshold dwell time or a second threshold dwell time. In addition, Weber discloses determining a threshold dwell time but does not disclose setting the threshold dwell time.
Therefore, in combination with the other limitations of claim 1, independent claim 1 is allowable.
Regarding independent claims 17 and 20, the prior art of record does not disclose:
“automatically setting a second threshold dwell time for a second UI element in the layout of the user interface, wherein the second threshold dwell time is based, at least in part, on a property associated with the first UI element and a property associated with the second UI element,” and 
The Majaranta reference and Spakov reference, as cited within the IDS, both discloses a user adjusting and setting dwell time thresholds based on their previous experience of typing. A user setting the dwell time would not be automatic.
Regarding previously cited Maltz, the reference discloses a system determining a threshold time (Maltz, para [0057]) but does not disclose setting a threshold time for a first threshold dwell time or a second threshold dwell time. In addition, Weber discloses determining a threshold dwell time but does not disclose setting the threshold dwell time.
Therefore, in combination with the other limitations of claim 17, independent claim 17 is allowable. Following, in combination with the other limitations of claim 20, independent claim 20 is allowable.
In addition, 2-6, 9-15 and 18-19 are dependent on claims 1 and 17 and are additionally allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOPE C SHEFFIELD/Examiner, Art Unit 2178